Citation Nr: 0205398	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee with a Baker's cyst, currently rated as 10 
percent disabling. 

2.  Entitlement to an increased rating for chondromalacia of 
the right knee with degenerative arthritis and a Baker's 
cyst, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1976 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied ratings in excess of 
10 percent for service-connected left and right knee 
disabilities.  The veteran entered notice of disagreement 
with this decision in July 1999; the RO issued a statement of 
the case in July 1999; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in August 1999.  

The Board remanded this case to the RO in April 2001 for the 
purpose of conducting a videoconference hearing at the RO 
before a member of the Board in Washington, DC.  The 
requested videoconference hearing was conducted by the 
undersigned member of the Board in November 2001.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained. 

2.  The veteran's left and right knee disabilities are 
currently manifested by minimal crepitus, X-ray evidence of 
mild osteoarthritis, and a noncompensable limitation of 
flexion, including due to painful motion and fatigue.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia of the left knee with a 
Baker's cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5010-5003, 5014, 5257, 5260, 5261 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 

2.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia of the right knee with 
arthritis and a Baker's cyst have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.40-4.46, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010-5003, 5014, 5257, 5260, 
5261 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for his left and right knee disabilities.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence which might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional treatment records or other 
evidence which has not been obtained.  The appellant was 
afforded a videoconference personal hearing before the 
undersigned member of the Board in November 2001.  

The veteran was afforded VA orthopedic examinations of the 
knees in August 1998 and May 1999.  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

II.  Laws and Regulations

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  The higher of two 
ratings will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

The veteran's knee disabilities each have been assessed as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5014, by analogy to osteomalacia.  Diagnostic Code 5014 
requires that osteomalacia be rated as degenerative arthritis 
based on limitation of motion of the part affected.  
38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for ratings based on limitation 
of flexion of the knee as follows: for flexion limited to 45 
degrees, a 10 percent rating is warranted; for flexion 
limited to 30 degrees, a 20 percent rating is warranted; and 
for flexion limited to 15 degrees, a 30 percent rating is 
warranted.  See 38 C.F.R. § 4.71, Plate I (specifying that 
normal flexion for the leg or knee is to 140 degrees).

Diagnostic Code 5261 provides for ratings based on limitation 
of extension of the leg as follows: for extension of the leg 
limited to 10 degrees, a 10 percent rating is warranted; for 
extension of the leg limited to 15 degrees, a 20 percent 
rating is warranted; for extension of the leg limited to 20 
degrees, a 30 percent rating is warranted; and for extension 
of the leg limited to 30 degrees, a 40 percent rating is 
warranted.  See 38 C.F.R. § 4.71, Plate I (specifying that 
normal extension for the leg or knee is to zero degrees).  

Under Diagnostic Code 5256, a 30 percent rating is warranted 
for ankylosis of the knee at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is a recurrent subluxation or lateral 
instability, a 10 percent rating is warranted where the 
disability is slight, a 20 percent rating is warranted where 
the disability is moderate, and a 30 percent (maximum) rating 
is warranted where the disability is severe.  38 C.F.R. 
§ 4.71a.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 
1 Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected left and right 
knee disabilities.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue, especially 
because in this case the issues are increased rating, and 
these issues were previously decided by the Board in January 
1998, less than one week from the date the veteran filed the 
current claim for increased ratings.  The present disability 
level is the primary concern and past medical reports do not 
take precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

III.  Factual Background

By rating decision dated in October 1978, the RO granted the 
veteran service connection for chondromalacia of the left and 
right knees based on service medical and personnel records 
disclosing that he received in-service treatment for left 
knee pain and was discharged for osteochondritis dissecans 
bilaterally.  A 10 percent rating was assigned for the 
veteran's left knee disability based on X-ray evidence of 
left knee abnormalities.  A noncompensable rating was 
assigned for the veteran's right knee disability.

By rating decision dated in January 1980, the RO 
recharacterized the veteran's knee disabilities as 
chondromalacia of the left knee with a Baker's cyst and 
chondromalacia of the right knee with degenerative arthritis 
and a Baker's cyst.  This was based on an August 1979 VA 
hospitalization report showing degenerative changes in the 
veteran's right knee, and on a December 1979 VA examination 
report showing an increase in the infrapatellar bursa 
bilaterally, moderate crepitus bilaterally, and Baker's cysts 
bilaterally.  In addition, the RO reduced the rating assigned 
for the veteran's left knee disability to zero percent, but 
assigned a combined rating of 10 percent for both knees.  By 
rating decision dated in October 1994, the RO increased the 
rating assigned for the veteran's left and right knee 
disabilities to 10 percent for each knee.  

The Board issued a decision in January 1998 denying the 
veteran's appeal for increased ratings (in excess of 10 
percent) for service-connected left and right knee 
disabilities.  The veteran's current claim for increased 
ratings was received by VA four days later.  In the claim, 
notice of disagreement, and substantive appeal, the veteran 
did not explicitly contend that his left or right knee 
disability had increased in severity since the denial of 
increased ratings.  Later during the appeal, the veteran 
wrote that his knee disabilities had "gotten progressively 
worse," as characterized by extreme knee pain, bones 
grinding together, joint numbness, and a tingling sensation 
in his legs.  

The evidence in this case includes a VA joints examination in 
October 1994, at which the veteran complained of constant 
knee pain bilaterally.  Objectively, he had range of motion 
of the knees from 0 to 130 degrees, rigidly in place patella 
bilaterally, no effusion bilaterally, swelling of the left 
tibial tubercle with no pain on pressure (indicating healed 
Osgood-Schlatter's disease), grating in the left knee, no 
popping, and intact ligaments.  X-rays revealed mild 
osteoarthritis of the left patellofemoral joint, and 
irregularity of the left tibial tubercle.  The VA examiner 
diagnosed mild osteoarthritis of the left patellofemoral 
joint, and healed Osgood-Schlatter's disease in the left 
knee.

In November 1994, the veteran presented to a VA Medical 
Center (VAMC) requesting braces for both knees.  Crepitus was 
shown bilaterally.  The examining physician diagnosed 
arthritis of the knees and furnished the veteran knee braces. 

In written statements and during a hearing held at the RO in 
January 1995, the veteran reported that his disabilities 
caused stiffness, locking, and popping of his knee joints, 
with constant pain (level 10, on a scale of 1 to 10), and 
necessitated the use of pain medication, ointment, braces, 
and a cane.

In March 1995, the veteran presented for VA treatment 
requesting a cane.  No effusion or crepitation was shown, and 
he had full range of motion.  The examining physician 
indicated that there was no objective sign of degenerative 
joint disease.

On a VA joints examination in June 1995, the veteran 
complained of worsening knee pain bilaterally, which caused 
leg cramps and difficulty sleeping.  He presented without 
knee braces, did not utilize a cane, ambulated well, and had 
normal heel to toe gait.  There was no swelling, effusion, or 
deformity of the knees.  The veteran complained of pain on 
compression of both sides of his knees, and of tenderness on 
the back of his knees.  Instability was not demonstrated, and 
McMurray and Drawer tests were negative.  The veteran had 
normal range of motion of the knees: from 0 to 140 degrees.  
X-rays revealed no abnormalities, except a slight 
irregularity of the patella on the surface of the left side.  
The VA examiner diagnosed chondromalacia patella, possibly 
both sides, but more likely on the left.

In connection with the current claim, at a VA orthopedic 
examination in August 1998, the veteran reported constant 
pain, swelling, and heat in his knees, inability to walk 
farther than two blocks without pain, and an inability to 
run, kneel, squat, or navigate stairs.  He reported that in 
the past he had worn a brace on his knees.  Physical 
examination revealed crepitus of both knees, a small 
popliteal cyst on the left, and flexion of both knees to 130 
degrees with extension to 0 degrees.  X-rays revealed very 
early or beginning degenerative joint disease on the left.  
The diagnostic impressions were minimal degenerative changes 
and small popliteal cyst in the left knee, and likely 
chondromalacia patella in both knees.  

At a VA orthopedic examination in May 1999, the veteran 
reported locking, stiffness, and slightly painful knees 
mostly during weather changes, with little help from Motrin 
or Tylenol.  Physical examination revealed complaints of 
bilateral pain with squatting, minimal effusion, crepitation, 
painful patellar compression, and ranges of motion for both 
knees from 0 degrees in extension to 130 degrees in flexion.  
X-rays revealed mild arthritic changes in both knees.  The 
diagnosis was mild degenerative arthritis of both knees, with 
no evidence of chondromalacia. 

In August 2000, the veteran wrote that his knee disabilities 
had "gotten progressively worse," as characterized by 
extreme knee pain, bones grinding together, joint numbness, 
and a tingling sensation in his legs.  

At a personal hearing in November 2001 before the undersigned 
member of the Board, the veteran testified in relevant part 
as follows: he had great limitation of motion, locking, pain, 
fatigue, swelling, and morning stiffness in his knees; knee 
pain was brought on by weather changes, prolonged sitting, 
and walking up stairs; he wore knee braces, but they did not 
help; he tired easily when he walked, and with prolonged 
standing or walking; he was taking Ibuprofen; and he had 
difficulty sleeping at night due to knee pain, back pain, and 
headaches, for which he saw a doctor about once a week. 

IV.  Analysis

After a review of all the evidence, the record reflects that 
the veteran's service-connected left and right knee 
disabilities are currently manifested by minimal crepitus, X-
ray evidence of mild osteoarthritis, and a noncompensable 
limitation of flexion, including due to painful motion and 
fatigue.  

The veteran's left and right knee disabilities have been 
rated under Diagnostic Code 5014 by analogy to osteomalacia.  
Diagnostic Code 5014 provides that such disability is to be 
rated as degenerative arthritis on the basis of limitation of 
motion of the affected parts.  38 C.F.R. § 4.71a.  Diagnostic 
Code 5003 provide that degenerative arthritis is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a.  In this case, the 
appropriate rating codes for rating limitation of motion of 
the knees as degenerative arthritis are Diagnostic Codes 5260 
and 5261.  38 C.F.R. § 4.71a.  

The Board has also considered that the more recent medical 
evidence shows that the veteran has in fact developed 
osteoarthritis in both knees, and has considered 
osteoarthritic changes as a part of his service-connected 
knee disabilities.  The rating for degenerative arthritis, 
even of traumatic origin, however, is likewise based on 
limitation of motion of the joints affected, so rating would 
still be on the basis of limitation of flexion and extension 
of the knees under Diagnostic Codes 5260 and 5261.  
Additionally, the Board has considered the provisions of 
38 C.F.R. § 4.59 as they apply to rating based on arthritis 
confirmed by X-ray examination.   

Based on the symptomatology shown, under Diagnostic Codes 
5260 and 5261, the veteran is not entitled to a rating in 
excess of 10 percent for either left or right knee 
disability.  With regard to the appropriate rating for 
limitation of flexion and extension of the left and right 
knee as degenerative arthritis under Diagnostic Codes 5260 
and 5261, the evidence from the most recent VA compensation 
examinations in August 1998 and May 1999 shows that the 
veteran has flexion of both knees to 130 degrees (out of 140) 
and has full extension (to 0 degrees).  Compare 38 C.F.R. § 
4.71, Plate II (indicating that range of motion of the knee 
from 0 to 140 degrees is normal).  Thus, if the veteran's 
left and right knee disabilities were to be evaluated based 
solely on limitation of motion, his disabilities would be 
noncompensable under Diagnostic Codes 5260 and 5261, as 
neither limitation of flexion of the leg to 45 degrees nor 
limitation of extension of the leg to 10 degrees has been 
shown.  38 C.F.R. § 4.71a.  

Rating of orthopedic disabilities, however, requires further 
consideration of effective limitation of motion and 
functional loss due to relevant factors such as pain, 
weakness, fatigability, bone or joint deformity, and 
incoordination.  See 
38 C.F.R. §§ 4.40.  The Board finds that, even with 
considerations of painful motion with use, and reported 
excess fatigability and incoordination, the evidence does not 
demonstrate limitation of motion or function which more 
nearly approximates limitation of flexion (limited to 30 
degrees) or extension (limited to 15 degrees) of either knee 
as contemplated by a 20 percent rating under Diagnostic Code 
5260 or 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
202.  The evidence demonstrates full extension and a loss of 
only 10 degrees of flexion on clinical measure, with onset of 
pain during attempt at squatting.  The veteran's complaints 
of pain at the May 1999 VA examination were of slightly 
painful knees mostly during weather changes, while pain was 
noted with squatting, with painful patellar compression.  
Painful motion is considered limited motion only from the 
point that pain actually sets in; functional loss due to pain 
is to be rated at the same level as the functional loss where 
motion is impeded.  Schafrath at 592; VAOPGCPREC 9-98.  

In reaching this decision, the Board has considered the 
veteran's written assertions and oral hearing testimony of 
painful motion of the knees, including "extreme" knee pain 
and "great" limitation of motion.  The Board finds, 
however, that the veteran's general characterizations of pain 
and limitation of motion and function of his knees are 
outweighed by the more specific clinical findings and 
measures of range of motion of the knees, including clinical 
findings which demonstrate only 10 degrees of loss of flexion 
of both knees.  The veteran's general statements and 
testimony regarding knee symptomatology are not corroborated 
by the clinical findings of record or even the veteran's own 
reported histories.  For example, at the May 1999 
examination, the veteran only complained of what the examiner 
recorded as "slight" bilateral knee pain, which the veteran 
reported occurred mostly during weather changes.  The 
veteran's report of "bones grinding together" was found 
upon examination to be "minimal" crepitation.  While the 
veteran may have some swelling associated with his bilateral 
knee disabilities, no swelling was found at the most recent 
examination, although "minimal effusion" was noted.  The 10 
percent rating assigned for each knee specifically 
contemplates the additional pain and limitation of function 
of the knees complained of by the veteran.  The additional 
limitation of motion based on actual painful motion with use 
of the knees does not manifest in limitation of motion which 
more nearly approximates the rating criteria for a 20 percent 
rating under either Diagnostic Code 5260 or 5261.  38 C.F.R. 
§ 4.71a. 

Other symptoms complained of by the veteran, such as joint 
numbness and tingling sensation in the legs, have not been 
associated by the medical evidence to the veteran's service-
connected knee disabilities.  The veteran has complained of a 
generalized fatigue with walking which is not specific to the 
knees.  At the personal hearing, the veteran described 
difficulties such as interference with sleep which had not 
been related to his knee disabilities as distinct from other 
non-service-connected difficulties with back pain and 
headaches.  While the veteran is competent to report and 
describe to a medical professional any symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, including a medical opinion as to the etiology of a 
current disability.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As degenerative joint disease of the knees has been confirmed 
by X-ray, and the veteran's limitation of motion of the knees 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent has been correctly assigned for each 
knee under Diagnostic Code 5014-5003.  38 C.F.R. § 4.71a.  
The 10 percent ratings for the left and right knees, rated 
either by analogy to, or on the basis of, degenerative 
arthritis of the knees, accounts for the painful motion the 
veteran actually experiences as contemplated by 38 C.F.R. 
§ 4.59.  

The Board has considered all potentially applicable 
diagnostic codes to determine if a rating under any other 
diagnostic code would result in a rating more favorable to 
the veteran.  The veteran is not entitled to an evaluation in 
excess of 10 percent, however, as neither of his knee 
disabilities has been shown to cause ankylosis, recurrent 
subluxation or lateral instability, as is required under 
Diagnostic Codes 5256 or 5257.  The veteran has complained of 
locking of the knees, but physical examination has not 
revealed any abnormal alignment, instability, or subluxation. 
For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for increased 
ratings; the rating criteria for a disability rating in 
excess of 10 percent for chondromalacia of the left knee with 
a Baker's cyst and chondromalacia of the right knee with 
arthritis and a Baker's cyst have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected left or right knee 
disabilities have independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating his knee disabilities.  
The evidence demonstrates that the veteran has not received 
any significant treatment for his knee disabilities, 
including no hospitalization and no frequent outpatient 
treatment.  The veteran reported that he saw a doctor about 
once a week, but indicated that this treatment included non-
service-connected low back and headache disorders.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).   

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issues on appeal.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of either of these issues on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102. 




ORDER

An appeal for a rating in excess of 10 percent for 
chondromalacia of the left knee with a Baker's cyst is 
denied.

An appeal for a rating in excess of 10 percent for 
chondromalacia of the right knee with arthritis and a Baker's 
cyst is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

